Cite as: 562 U. S. ____ (2011)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
  GARY SWARTHOUT, WARDEN v. DAMON COOKE 

     MATTHEW CATE, SECRETARY, CALIFORNIA 

       DEPARTMENT OF CORRECTIONS AND 

        REHABILITATION v. ELIJAH CLAY 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

             No. 10–333.   Decided January 24, 2011


  PER CURIAM.
                               I
   California’s parole statute provides that the Board of
Prison Terms “shall set a release date unless it determines
that . . . consideration of the public safety requires a more
lengthy period of incarceration.” Cal. Penal Code Ann.
§3041(b) (West Supp. 2010). If the Board denies parole,
the prisoner can seek judicial review in a state habeas
petition. The California Supreme Court has explained
that “the standard of review properly is characterized as
whether ‘some evidence’ supports the conclusion that the
inmate is unsuitable for parole because he or she currently
is dangerous.” In re Lawrence, 44 Cal. 4th 1181, 1191, 190
P. 3d 535, 539 (2008). See also In re Shaputis, 44 Cal. 4th
1241, 1253–1254, 190 P. 3d 573, 580 (2008); In re Rosen
krantz, 29 Cal. 4th 616, 625–626, 59 P. 3d 174, 183 (2002).
                              A
   Respondent Damon Cooke was convicted of attempted
first-degree murder in 1991, and a California court sen
tenced him to an indeterminate term of seven years to life
in prison with the possibility of parole. In November 2002,
the board determined that Cooke was not yet suitable for
parole, basing its decision on the “especially cruel and
callous manner” of his commitment offense, App. to Pet.
2                  SWARTHOUT v. COOKE

                         Per Curiam

for Cert. 50a; his failure to participate fully in rehabilita
tive programs; his failure to develop marketable skills;
and three incidents of misconduct while in prison. The
board admitted that Cooke had received a favorable psy
chological report, but it dismissed the report as not credi
ble because it included several inconsistent and erroneous
statements.
   Cooke filed a petition for a writ of habeas corpus in
State Superior Court. The court denied his petition. “The
record indicates,” it said, “that there was some evidence,
including but certainly not limited to the life offense, to
support the board’s denial.” Id., at 42a. Cooke subse
quently filed a habeas petition with the California Court of
Appeal and a petition for direct review by the California
Supreme Court. Both were denied.
   In October 2004, Cooke filed a federal habeas petition
pursuant to 28 U. S. C. §2254 challenging the parole
board’s determination. The District Court denied his
petition. The Ninth Circuit reversed, holding that Cali
fornia’s parole statute created a liberty interest protected
by the Due Process Clause, and that “California’s ‘some
evidence’ requirement” was a “component” of that feder
ally protected liberty interest. Cooke v. Solis, 606 F. 3d
1206, 1213 (2010). It then concluded that the state court
had made an “unreasonable determination of the facts in
light of the evidence” under §2254(d)(2) by finding any
evidence at all that Cooke would pose a threat to public
safety if released. Id., at 1215.
                            B
  Respondent Elijah Clay was convicted of first-degree
murder in 1978, and a California court sentenced him to
imprisonment for seven years to life with the possibility of
parole. In 2003, the board found Clay suitable for parole,
but the Governor exercised his authority to review the
case and found Clay unsuitable for parole. See Cal.
                  Cite as: 562 U. S. ____ (2011)             3

                           Per Curiam

Const., Art. 5, §8(b); Cal. Penal Code Ann. §3041.2 (West
2000). The Governor cited the gravity of Clay’s crime;
his extensive criminal history, which reflected “the culmi
nation of a life of crime,” App. to Pet. for Cert. 116a;
his failure to participate fully in self-help programs; and his
unrealistic plans for employment and housing after being
paroled. Regarding the last factor, the Governor con
cluded that Clay would be likely to return to crime, given
his propensity for substance abuse and lack of a viable
means of employment.
  Clay filed a petition for a writ of habeas corpus in State
Superior Court. That court denied Clay’s petition, as did
the California Court of Appeal. The California Supreme
Court denied review.
  Clay subsequently filed a federal petition for a writ of
habeas corpus, which the District Court granted. The
District Court concluded that the Governor’s reliance on
the nature of Clay’s long-past commitment offense vio
lated Clay’s right to due process, and dismissed each of
the other factors the Governor cited as unsupported by the
record. The Ninth Circuit affirmed, agreeing with the
District Court’s conclusion that “the Governor’s decision
was an unreasonable application of California’s ‘some
evidence’ rule and was an unreasonable determination of
the facts in light of the evidence presented.” Clay v. Kane,
384 Fed. Appx. 544, 546 (2010).
                              II
  In granting habeas relief based on its conclusion that
the state courts had misapplied California’s “some evi
dence” rule, the Ninth Circuit must have assumed either
that federal habeas relief is available for an error of state
law, or that correct application of the State’s “some evi
dence” standard is required by the federal Due Process
Clause. Neither assumption is correct.
  As to the first: The habeas statute “unambiguously
4                  SWARTHOUT v. COOKE

                         Per Curiam

provides that a federal court may issue a writ of habeas
corpus to a state prisoner ‘only on the ground that he is in
custody in violation of the Constitution or laws or treaties
of the United States.’ ” Wilson v. Corcoran, 562 U. S. ___,
___ (2010) (per curiam) (slip op., at 4) (quoting 28 U. S. C.
§2254(a)). “We have stated many times that ‘federal
habeas corpus relief does not lie for errors of state law.’ ”
Estelle v. McGuire, 502 U. S. 62, 67 (1991) (quoting Lewis
v. Jeffers, 497 U. S. 764, 780 (1990)).
   As for the Due Process Clause, standard analysis under
that provision proceeds in two steps: We first ask whether
there exists a liberty or property interest of which a per
son has been deprived, and if so we ask whether the
procedures followed by the State were constitutionally
sufficient. Kentucky Dept. of Corrections v. Thompson, 490
U. S. 454, 460 (1989). Here, the Ninth Circuit held that
California law creates a liberty interest in parole, see 606
F. 3d, at 1213. While we have no need to review that
holding here, it is a reasonable application of our cases.
See Board of Pardons v. Allen, 482 U. S. 369, 373–381
(1987); Greenholtz v. Inmates of Neb. Penal and Correc
tional Complex, 442 U. S. 1, 12 (1979).
   Whatever liberty interest exists is, of course, a state
interest created by California law. There is no right under
the Federal Constitution to be conditionally released
before the expiration of a valid sentence, and the States
are under no duty to offer parole to their prisoners. Id., at
7. When, however, a State creates a liberty interest, the
Due Process Clause requires fair procedures for its vindi
cation—and federal courts will review the application of
those constitutionally required procedures. In the context
of parole, we have held that the procedures required are
minimal. In Greenholtz, we found that a prisoner subject
to a parole statute similar to California’s received ade
quate process when he was allowed an opportunity to be
heard and was provided a statement of the reasons why
                     Cite as: 562 U. S. ____ (2011)                     5

                              Per Curiam

parole was denied. 442 U. S., at 16. “The Constitution,”
we held, “does not require more.” Ibid. Cooke and Clay
received at least this amount of process: They were al
lowed to speak at their parole hearings and to contest the
evidence against them, were afforded access to their re
cords in advance, and were notified as to the reasons why
parole was denied. 606 F. 3d, at 1208–1212; App. to Pet.
for Cert. 69a–80a; Cal. Penal Code Ann. §§3041, 3041.5
(West Supp. 2010).
  That should have been the beginning and the end of the
federal habeas courts’ inquiry into whether Cooke and
Clay received due process. Instead, however, the Court of
Appeals reviewed the state courts’ decisions on the merits
and concluded that they had unreasonably determined the
facts in light of the evidence. See 606 F. 3d, at 1213–1216;
384 Fed. Appx., at 545–546. Other Ninth Circuit cases
have done the same. See, e.g., Pearson v. Muntz, 606 F. 3d
606, 611 (2010). No opinion of ours supports converting
California’s “some evidence” rule into a substantive fed
eral requirement. The liberty interest at issue here is the
interest in receiving parole when the California standards
for parole have been met, and the minimum procedures
adequate for due-process protection of that interest are
those set forth in Greenholtz.* See Hayward v. Marshall,
——————
   * Cooke and Clay argue that the greater protections afforded to the
revocation of good-time credits should apply, citing In re Rosenkrantz,
29 Cal. 4th 616, 657–658, 59 P. 3d 174, 205 (2002), a California Su
preme Court case that refers to our good-time-credits decision in
Superintendent, Mass. Correctional Institution at Walpole v. Hill, 472
U. S. 445 (1985). But Rosenkrantz did not purport to equate Califor
nia’s parole system with good-time credits. It cites Hill twice. The first
citation merely observes that the court relied upon Hill in an earlier
opinion adopting the “some evidence” test for decisions to revoke parole
that had previously been granted. 29 Cal. 4th, at 656, 59 P. 3d, at 204.
The second citation, which does occur in the part of the opinion discuss
ing the need for “some evidence” review in parole decisions, simply
borrows language from Hill to support the proposition that “ ‘[r]equiring
6                       SWARTHOUT v. COOKE

                               Per Curiam

603 F. 3d 546, 559 (CA9 2010) (en banc). Greenholtz did
not inquire into whether the constitutionally requisite
procedures provided by Nebraska produced the result that
the evidence required; a fortiori it is no federal concern
here whether California’s “some evidence” rule of judicial
review (a procedure beyond what the Constitution de
mands) was correctly applied.
   It will not do to pronounce California’s “some evidence”
rule to be “a component” of the liberty interest, 606 F. 3d,
at 1213. Such reasoning would subject to federal-court
merits review the application of all state-prescribed proce
dures in cases involving liberty or property interests,
including (of course) those in criminal prosecutions. That
has never been the law. To the contrary, we have long
recognized that “a ‘mere error of state law’ is not a denial
of due process.” Engle v. Isaac, 456 U. S. 107, 121, n. 21
(1982); see also Estelle, 502 U. S., at 67–68. Because the
only federal right at issue is procedural, the relevant
inquiry is what process Cooke and Clay received, not
whether the state court decided the case correctly.
   The Ninth Circuit’s questionable finding that there was
no evidence in the record supporting the parole denials is
irrelevant unless there is a federal right at stake, as
§2254(a) requires. See id., at 67. The short of the matter
is that the responsibility for assuring that the constitu
tionally adequate procedures governing California’s parole
system are properly applied rests with California courts,
and is no part of the Ninth Circuit’s business.
   The petition for a writ of certiorari and respondents’
——————
a modicum of evidence’ ” can “ ‘help to prevent arbitrary deprivations.’ ”
29 Cal. 4th, at 658, 59 P. 3d, at 205 (quoting Hill, 472 U. S., at 455). In
any event, the question of which due process requirements apply is one
of federal law, not California law; and neither of these citations comes
close to addressing that question. Any doubt on that score is resolved
by a subsequent footnote stating that the court’s decision is premised
only on state law. 29 Cal. 4th, at 658, n. 12, 59 P. 3d, at 205, n. 12.
              Cite as: 562 U. S. ____ (2011)     7

                       Per Curiam

motions for leave to proceed in forma pauperis are
granted.
  The judgments below are
                                         Reversed.
                 Cite as: 562 U. S. ____ (2011)            1

                    GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
  GARY SWARTHOUT, WARDEN v. DAMON COOKE 

    MATTHEW CATE, SECRETARY, CALIFORNIA 

      DEPARTMENT OF CORRECTIONS AND 

       REHABILITATION v. ELIJAH CLAY 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

             No. 10–333.   Decided January 24, 2011 


   JUSTICE GINSBURG, concurring.
   In Superintendent, Mass. Correctional Institution at
Walpole v. Hill, 472 U. S. 445, 455 (1985), this Court held
that, to comply with due process, revocation of a prisoner’s
good time credits must be supported by “some evidence.”
If California law entitled prisoners to parole upon satisfac
tion of specified criteria, then Hill would be closely in
point. See In re Rosenkrantz, 29 Cal. 4th 616, 657–658, 59
P. 3d 174, 205 (2002). The Ninth Circuit, however, has
determined that for California’s parole system, as for
Nebraska’s, Greenholtz v. Inmates of Neb. Penal and
Correctional Complex, 442 U. S. 1 (1979), is the controlling
precedent. Hayward v. Marshall, 603 F. 3d 546, 559–561
(2010) (en banc)). Given that determination, I agree that
today’s summary disposition is in order.